Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-20-00358-CR

                                         Ernest GONZALES,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                   Trial Court No. 18-05-0171-CRA
                               Honorable Lynn Ellison, Judge Presiding

Opinion by:       Lori I. Valenzuela, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 23, 2021

AFFIRMED, MOTION TO WITHDRAW GRANTED

           A jury convicted appellant, Ernest Gonzales, of one count of aggravated sexual assault of

a child and two counts of indecency with a child by sexual contact. The trial court sentenced

Gonzales to thirty-five years’ confinement for aggravated sexual assault of a child and twenty

years’ confinement for each count of indecency with a child by sexual contact, with the sentences

to run concurrently.

           The court-appointed appellate attorney for Gonzales filed a motion to withdraw and a brief

in which he concludes this appeal is frivolous and without merit. The brief demonstrates a
                                                                                       04-20-00358-CR


professional and thorough evaluation of the record and meets the requirements of Anders v.

California, 87 S. Ct. 1396 (1967) and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

Counsel sent copies of the brief and motion to withdraw to Gonzales, informed him of his rights

in compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014),

and provided a copy of the appellate record. See also Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.—San Antonio 1997, no pet.) (per curiam); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.

App.—San Antonio 1996, no pet.). This court notified Gonzales of the deadline to file a pro se

brief. Gonzales did not file a pro se brief.

       We have thoroughly reviewed the record and counsel’s brief. We find no arguable grounds

for appeal exist and have decided the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d

824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by

appointed counsel and affirm the trial court’s judgment. See id.; Nichols, 954 S.W.2d at 86; Bruns,

924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Gonzales wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed in the Court of Criminal Appeals. See TEX. R. APP. P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                   Lori I. Valenzuela, Justice

Do not publish




                                                 -2-